 In the Matter of L. CINQ-MARS, DOING BUSINESS UNDER THE NAME OFPACIFIC GAS HEATING COMPANYandBAY CITIES METAL TRADESCOUNCIL, A. F. OF L.In the Matter of L. CINQ-MARS,DOING BUSINESS UNDER THE NAME OFPACIFIC GAS HEATING COMPANYandAMALGAMATED ASSOCIATION OFIRON, STEEL AND TIN WORKERS OF NORTH AMERICA, LODGE1684,THROUGH THE STEEL WORKERS ORGANIZING COMMITTEE, C. I.O.Cases Nos. R-1794and R-1795SECOND AMENDMENT TO DIRECTION OF ELECTIONJuly 3, 1940On May 24, 1940, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in this pro-ceeding.,On June 22, 1940, the Board issued an Amendment toDirection of Election.2The Board-excluded one J. Canale from par-ticipation in the election to be held pursuant to the Direction of Elec-tion, as amended, for the reason that said J. Canale had been laid offand would not be reinstated, and was, therefore, not an employeewithin the bargaining unit found to be appropriate.On June 16, 1940, Amalgamated Association of Iron, Steel and TinWorkers of North America, Lodge 1684, through the Steel WorkersOrganizing Committee, affiliated with the Congress of Industrial Or-ganizations, herein called the Amalgamated, a party hereto, filed withthe Board a petition for rehearing of this matter or, in'the alter-native, that said J. Canale be permitted to vote in the election.On June 21, 1940, the parties hereto and counsel for the Boardentered into a stipulation and agreement providing that J. Canalewould be reinstated to employment and should be permitted to par-ticipate in the election ordered by the Board.On the same day theAmalgamated withdrew its petition for a rehearing or alternativerelief, previously filed by it.The Board hereby approves the stipu-lation and agreement referred to above.123 N L.R. B. 1167224 N L R B 91825 N. LR B, No. 1689 90DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly the Board hereby further amends its Direction ofElection, as amended, by striking from the list of persons to beexcluded from participation in the election therein directed the name"J. Canale."MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Second Amendment to Direction of Election.ISAIVIE TITLE]CERTIFICATION OF REPRESENTATIVESJuly 29, 1940On May 24, 1940, the National Labor Relations Board, herein called-theBoard, issued its Decision and Direction of Election in the above-entitled proceeding.,On June 22, 1940, and on July 3, 1940, respec-tively, the Board issued an Amendment 2 and Second Amendment'to Direction of Election.Pursuant to the Direction of Election, as amended, an election bysecret ballot was conducted on July 3, 1940, under the direction andsupervision of the Regional Director for the Twentieth Region (SanFrancisco,California).On July 6, 1940, the Regional Director,acting pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties an Election Report.No objections to theconduct of the ballot or the Election have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote ---------------------------------- 11Number of votes for Bay Cities Metal Trades Council, A. F of L - 7Number of votes for Amalgamated Association of Iron, Steel andTin Workers of America, Local 1684, Steel Workers OrganizingCommittee, C. I. 0.-----------------------------------------4Number of votes for neither-----------------------------------0Total number of ballots counted-------------------------------11Number of blank, void or challenged ballots--------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,123N L R B. 1167224N L.R. B 91825 N. L. R B., No 16 L.C[NQ-MARS91of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS IIEREL'Y CERTIFIEDthat Bay CitiesMetalTrades Council, Ameri-can Federation of Labor, has been designated and selected by a ma-jority of all employees of L. Cinq-Mars, doing' business under thename of Pacific Gas Heating Company, San Francisco, California,excludingW. Neller and Charles Lawler, as their representative forthe purposes of collective bargaining and that, pursuant to Section9 (a) of the National Labor Relations Act, Bay Cities Metal TradesCouncil, American Federation of Labor, is the exclusive representativeof all such employees for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and otherconditions of employment.MR. WILLIAMM:LEISERSUN took no partIntheconsiderationof theabove Certification of Representatives.25 N. L R.B, No. 16a.